DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.

Election/Restrictions
Claims 2-10, 11-13, 15-18, and 34-35 allowable. The restriction requirement among Species 1-26, as set forth in the Office action mailed on 04/03/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/03/2019 is partially withdrawn.  Claim 14, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 27-33, directed to non-elected species remain withdrawn from consideration because they do not all  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 27-33 directed to Species non-elected without traverse.  Accordingly, claims 27-33 been cancelled.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

 In the claims:
Claim 14 has been rejoined.
Claims 27-33 have been cancelled (as previously indicated in the Examiner’s Amendment dated 01/28/2021).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance (these reasons are copied from the previous Notice of Allowance dated 01/28/2021): 
Regarding claim 2, the closest prior art of record is US 5569306 to Thal (this reference was discussed in the AFCP 2.0 interview dated 11/02/2020 but was first cited by Applicant in an IDS dated 02/24/2017 as citation number 081 on page 4).  Claim 2, as amended, differentiates from Thal in that Thal teaches a fixed length of suture coupling the first anchor to the second anchor, and therefore does not teach adjusting the length of the portion of the suture coupling the first/second anchors so that the damaged tissue is apposed to the substrate tissue.  Rather, as shown in Thal’s Fig. 7/8, the length of suture 88 is disposed around damaged tissue 94, with the entire assembly then moved according to the arrow in Fig. 7 to appose the damage tissue to the substrate tissue.  No adjustment of this suture length is contemplated.  Further, there is no apparent reason to modify Thal to arrive at the claimed invention.  Thus, the prior art of record, alone or in combination, fails to teach, disclose, or suggest, inter alia, a method of re-joining damaged tissue with substrate tissue as claimed, comprising a suture coupled to first and second anchors prior to positioning the anchors in tissue; capturing damaged tissue with a portion of the suture between the two anchors; positioning the second anchor axially end-to-end with the first anchor in the substrate tissue, and adjusting the length of the portion of the suture to appose the damaged tissue to the substrate tissue.
Regarding claim 11, reasons for allowance were previously recited in the Final Office Action dated 07/21/2020, and are reproduced here. The prior art of record, alone or in combination, fails to teach, disclose, or suggest, inter alia, a method of anchoring suture to substrate tissue as claimed, wherein damaged tissue obstructs visualization of a hole so light is transmitted through the damaged tissue such that the hole is visible therethrough. In other words, the prior art fails to teach a surgical 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771